                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 AETNA INC. AND AETNA HEALTH
 MANAGEMENT, LLC,
                                                             CIVIL ACTION NO. 17-4812
                       Plaintiffs,
             v.
 INSYS THERAPEUTICS, INC., et al.,
                       Defendants.

                                            ORDER

       AND NOW, this 22nd day of April 2019, upon consideration of MSI Corporation’s

Motion to Intervene [Doc. No. 58] and the responses thereto, and for the reasons stated in the

accompanying Memorandum Opinion, it is hereby ORDERED that MSI’s Motion [Doc. No. 58]

is DENIED. The intervening claims are STRICKEN and the Clerk of Court is directed to

TERMINATE MSI and its claims.

       It is so ORDERED.

                                                    BY THE COURT:
                                                    /s/ Cynthia M. Rufe
                                                    _____________________________
                                                    CYNTHIA M. RUFE, J.
